On Petition for Rehearing. Per Curiam. In his petition for a rehearing plaintiff in error claims that the record of the Circuit Court filed in the County Court does not sufficiently show that the grand jury were sworn. He pleaded not guilty in the Circuit Court without making any motion to quash the indictment for any lack of any showing of that kind in the record. After the record had been transferred to the County Court, he did not raise the question there where the insufficiency of the record could have been supplied. He never raised the question in the County Court. He did not raise the question in his briefs in this court. We are of the opinion that he cannot be heard to first raise that question in his petition for a rehearing. The indictment begins “The grand jurors chosen, selected and sworn,” etc. The petition for a rehearing criticizes the Argo case [237 Ill. 173] and our application of it. We feel bound to follow the language of that decision. The petition for rehearing is denied.